Citation Nr: 0612592	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  01-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.  

In October 2003, the Board remanded the claim for the purpose 
of obtaining the veteran's complete medical records from the 
VA Medical Center in Miami, Florida, and from the VA 
outpatient clinic in Oakland Park, Florida, where the veteran 
was a patient from the clinic's opening in the early 1980's 
to the time of his death, in February 2000.  The claim was 
also remanded to obtain a complete record of the veteran's 
medical prescriptions from the VA facilities in Miami and 
Oakland Park.

It does not appear that records were requested from the 
facility in Oakland Park, or that the records regarding 
prescription medication were requested from either facility.  
An additional remand is required in order to obtain these 
records.  38 C.F.R. §§ 4.2; 3.159(c)(2);  Bell v. Derwinski, 
2 Vet. App. 611 (1992);  Stegall v. West, 11 Vet. App. 268 
(1998).  
  
It does appear that records from the facility in Miami were 
requested.  However, records dated only from February 1997 to 
February 2000 were obtained.  On three occasions, the AMC 
requested records dated prior to February 1997, and requested 
a negative reply if those records either did not exist or 
were unavailable.  No response, including any negative 
response, was ever received.  On remand, an additional 
attempt should be made to obtain these records.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In this case, the appellant appears to be claiming that the 
veteran's service-connected psychiatric disorders caused or 
contributed to his cardiac disorders, and thereby his death.  
Alternatively, the appellant appears to be claiming that the 
medications prescribed for the veteran's service-connected 
disorders caused or contributed to his cardiac disorders, and 
thereby his death.  The Board finds that a medical opinion 
addressing the relationship between the veteran's service-
connected disorders, including the medications prescribed, 
and his cause of death would be helpful in rendering a 
decision on the appellant's claim.  This opinion should be 
obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the veteran's medical 
records, including records regarding 
medication prescribed, from the VA 
facility in Oakland Park, Florida, from 
the early 1980's to February 2000.  
Additionally obtain records dated 
earlier than February 1997 from the 
Miami, Florida VAMC, as well as a list 
of all medications prescribed 
throughout the veteran's period of 
treatment.  If these records are no 
longer on file at the above-listed 
facilities, a request should be made 
for the same from the appropriate 
storage facility.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available. 

2.  Forward the claims folder to a 
qualified VA physician to review the 
record and render an opinion as to 
whether there is a 50 percent or 
greater probability that the veteran's 
service-connected disorders, including 
any medications prescribed for such, 
may have caused or contributed to the 
veteran's cardiac disease, and thereby 
to his death.  The medical rationale 
for any opinions expressed must be 
provided.

If the requested opinion cannot be 
given without resort to speculation, 
the physician should so state.

The physician should indicate that the 
claims folder has been reviewed.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for the veteran's 
cause of death.  If further action 
remains adverse to the appellant, 
provide the appellant and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






